DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Claim amendment is as followed:
1. (amended) A system for presenting video signals related to a marker image 


a computing device including a processor, a memory for storing machine-readable
instructions, a camera for capturing the marker image and a display for displaying the marker
image captured by the camera; and 
a server linked to the computing device via internet, the server being arranged to store the
video signals related to the maker image,
wherein the marker image formed on a surface of a sports ball, the sports ball being structured by a plurality of panels connected edge to edge of the plurality of panels by sewing together;
wherein the machine-readable instructions are to cause the processor to obtain the maker
images captured by the camera;
extract a digital watermark embedded in the marker image to obtain contents in the
digital watermark, the digital watermark being embedded on a part of a curved surface of the
plurality of panels;

cause the server to search the video signals corresponding to the contents;
download the video signals to the computing device; and
display the video signals on the display.

2 (Original). The system for presenting video signals related to a marker image formed on a surface of a sports ball according to claim 1, wherein the marker image is formed by a photograph.

3 (Original). The system for presenting video signals related to a marker image formed on a surface of a sport ball according to claim 2, wherein the photograph is formed by a photograph consisting the group of black and white photograph and a color photograph.

4 (Original). The system for presenting video signals related to a marker image formed on a surface of a sports ball according to claim 1, wherein the plurality of panels is formed by a pentagon and a hexagon.

5 (Original). The system for presenting video signals related to a marker image formed on a surface of a sports ball according to claim 1, wherein the plurality of panels is formed by a panel shaped in curved line.

6 (Original). The system for presenting video signals related to a marker image formed on a surface of a sports ball according to claim 1, wherein the sports ball is consisting the group of a baseball, a softball, a basketball, a rugby ball and an American football.
Allowable Subject Matter
s 1-6 are allowed.
Regarding claim 1 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “a computing device including a processor, a memory for storing machine-readable
instructions, a camera for capturing the marker image and a display for displaying the marker
image captured by the camera; and 
a server linked to the computing device via internet, the server being arranged to store the
video signals related to the maker image,
wherein the marker image formed on a surface of a sports ball, the sports ball being structured by a plurality of panels connected edge to edge of the plurality of panels by sewing together;
wherein the machine-readable instructions are to cause the processor to obtain the maker
images captured by the camera;
extract a digital watermark embedded in the marker image to obtain contents in the
digital watermark, the digital watermark being embedded on a part of a curved surface of the
plurality of panels;
access to the server according to the contents in the digital watermark;
cause the server to search the video signals corresponding to the contents;
download the video signals to the computing device; and
display the video signals on the display.”

As to the art of record, Blanchflower et al. reference discloses a system to capture a video frame to search in the server for its related video content. However, Blanchflower does not teach with respect to the entire or combination claim limitation of “a server linked to the computing device via internet, the server being arranged to store the
video signals related to the maker image,
wherein the marker image formed on a surface of a sports ball, the sports ball being structured by a plurality of panels connected edge to edge of the plurality of panels by sewing together;
wherein the machine-readable instructions are to cause the processor to obtain the maker
images captured by the camera;
extract a digital watermark embedded in the marker image to obtain contents in the
digital watermark, the digital watermark being embedded on a part of a curved surface of the
plurality of panels;
access to the server according to the contents in the digital watermark;
cause the server to search the video signals corresponding to the contents;
download the video signals to the computing device; and
display the video signals on the display.”

As to the art of record, Boneyk et al. reference discloses a system to capture a image to find its related URL. However, Boneyk et al. does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425